Case: 20-10679     Document: 00515931466         Page: 1   Date Filed: 07/09/2021




           United States Court of Appeals
                for the Fifth Circuit                                United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                         July 9, 2021
                                  No. 20-10679                         Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                           Plaintiff—Appellee,

                                      versus

   Juan Trujillo,

                                                        Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:19-CR-151-1


   Before King, Dennis, and Ho, Circuit Judges.
   James C. Ho, Circuit Judge:
         If a defendant is convicted of unlawful reentry into the United States
   after previously being removed from our country, federal law imposes a
   statutory maximum sentence of twenty years if his prior removal was
   subsequent to a conviction for an “aggravated felony.”            8 U.S.C.
   § 1326(b)(2). The term “aggravated felony” includes “a crime of violence”
   as that term has been defined in 18 U.S.C. § 16. 8 U.S.C. § 1101(a)(43)(F).
         We hold that Texas’s intoxication manslaughter statute, Tex.
   Penal Code § 49.08(a), does not constitute a “crime of violence” under
Case: 20-10679     Document: 00515931466           Page: 2   Date Filed: 07/09/2021




                                    No. 20-10679


   18 U.S.C. § 16. As a result, the district court here erred when it convicted
   and sentenced Juan Trujillo under 8 U.S.C. § 1326(b)(2) based on his prior
   conviction under Texas Penal Code § 49.08(a). But as it turns out, the error
   did not ultimately affect his sentence. So there is no need to remand for
   resentencing. Accordingly, we reform the judgment to correct the error
   under 8 U.S.C. § 1326(b)(2) and affirm the sentence as reformed.
                                         I.
          In 1995, Trujillo, a citizen of Mexico, was convicted of intoxication
   manslaughter under Texas Penal Code § 49.08(a), and sentenced to ten years
   in prison. He was later deported upon his release, but he subsequently
   returned to the United States. In 2008, he was arrested for driving while
   intoxicated (DWI). He was deported a second time, but again later returned
   to the United States. In 2017, he was arrested for DWI again.
          Trujillo pleaded guilty to DWI in state court and was sentenced to two
   years in prison. After his release, he was transferred to federal custody
   pursuant to an indictment for illegal reentry under 8 U.S.C. § 1326. The
   indictment informed Trujillo that he was subject to a statutory maximum of
   twenty years in prison under 8 U.S.C. § 1326(b)(2).
          Trujillo pleaded guilty to illegal reentry. The presentence report
   (PSR) calculated a range of seventy to eighty-seven months under the U.S.
   Sentencing Guidelines. Like the indictment, the PSR also stated that he was
   subject to a statutory maximum sentence of twenty years. The PSR noted his
   1995 Texas conviction for intoxication manslaughter.
          Trujillo did not file any written objections to the PSR and did not
   object to it at sentencing. The district court sentenced Trujillo to a within-
   Guidelines sentence of seventy-two months and two years of supervised
   release—well short of the twenty-year statutory maximum under 8 U.S.C.
   § 1326(b)(2). Trujillo did not object to his sentence. He timely appealed.




                                         2
Case: 20-10679      Document: 00515931466           Page: 3    Date Filed: 07/09/2021




                                     No. 20-10679


          Because Trujillo did not object to the PSR’s conclusion that he was
   subject to judgment under § 1326(b)(2), we review the district court’s
   decision for plain error. See United States v. Castaneda-Lozoya, 812 F.3d 457,
   459 (5th Cir. 2016). To prevail on plain error review, Trujillo must identify
   (1) a forfeited error (2) that is clear or obvious, rather than subject to
   reasonable dispute, and (3) that affects his substantial rights. See Puckett v.
   United States, 556 U.S. 129, 135 (2009).           If he satisfies these three
   requirements, we may correct the error at our discretion if it “seriously
   affect[s] the fairness, integrity, or public reputation of judicial proceedings.”
   Id. (quotations omitted).
                                          II.
          On appeal, Trujillo argues—and the Government concedes—that the
   district court erred by entering judgment under 8 U.S.C. § 1326(b)(2),
   because his Texas intoxication manslaughter conviction does not qualify as a
   “crime of violence” under 18 U.S.C. § 16.
          When a defendant is convicted of illegal reentry following his removal
   from the United States, and his prior removal followed a conviction for an
   “aggravated felony,” he is subject to a maximum sentence of twenty years.
   8 U.S.C. § 1326(b)(2). If his prior removal followed a conviction for a felony
   that does not qualify as an “aggravated felony,” however, he is subject to a
   maximum sentence of ten years. 8 U.S.C. § 1326(b)(1).
          Federal law defines “aggravated felony” to include “a crime of
   violence” as defined in 18 U.S.C. § 16. 8 U.S.C. § 1101(a)(43)(F). Section
   16(a), in turn, defines “a crime of violence” as “an offense that has as an
   element the use, attempted use, or threatened use of physical force against
   the person or property of another.” 18 U.S.C. § 16(a). (The Supreme Court
   held in Sessions v. Dimaya, 138 S. Ct. 1204 (2018), that § 16(b) is
   unconstitutionally vague, so we apply only § 16(a) here.)




                                          3
Case: 20-10679        Document: 00515931466          Page: 4     Date Filed: 07/09/2021




                                      No. 20-10679


          Under Texas law, a person commits intoxication manslaughter if he
   (1) “operates a motor vehicle in a public place,” (2) “is intoxicated,” and (3)
   “by reason of that intoxication causes the death of another by accident or
   mistake.” Tex. Penal Code § 49.08(a).
          As a matter of Supreme Court precedent, the Texas intoxication
   manslaughter statute does not qualify as a “crime of violence” under 18
   U.S.C. § 16(a). In Leocal v. Ashcroft, 543 U.S. 1 (2004), the Court observed
   that “[t]he critical aspect of § 16(a) is that a crime of violence is one involving
   the ‘use . . . of physical force against the person or property of another.’” Id. at
   9. That “key phrase in § 16(a) . . . most naturally suggests a higher degree of
   intent than negligent or merely accidental conduct.” Id. (emphasis added).
          That conclusion confirms that the district court erred here. After all,
   the Texas intoxication manslaughter statute does not require a “higher
   degree of intent than negligent or merely accidental conduct.” Id. To the
   contrary, the statute specifically requires that the defendant cause the death
   of another “by accident or mistake.” Tex. Penal Code § 49.08(a).
   Accordingly, the Texas statute does not qualify as a “crime of violence”
   under 18 U.S.C. § 16(a), as that term was authoritatively construed by the
   Court in Leocal.
          So the district court was wrong to enter a judgment of conviction and
   sentence under 8 U.S.C. § 1326(b)(2). Indeed, the parties agree that the
   court should have sentenced Trujillo under 8 U.S.C. § 1326(b)(1), because
   he was convicted of a felony other than an aggravated felony, and therefore
   subjected him to a statutory maximum sentence of ten years rather than
   twenty.
          Entering conviction based on § 1326(b)(2) rather than § 1326(b)(1)
   can have collateral consequences for the defendant, such as permanent
   inadmissibility to the United States.        That’s because a conviction for




                                            4
Case: 20-10679      Document: 00515931466          Page: 5    Date Filed: 07/09/2021




                                    No. 20-10679


   unlawful reentry following a prior conviction for an aggravated felony under
   § 1326(b)(2) is itself an aggravated felony. See, e.g., United States v. Ovalle-
   Garcia, 868 F.3d 313, 314 (5th Cir. 2017). So we have reformed judgments
   when district courts have incorrectly entered convictions under § 1326(b)(2)
   rather than under § 1326(b)(1). See, e.g., United States v. Godoy, 890 F.3d 531,
   541–42 (5th Cir. 2018); United States v. Mondragon-Santiago, 564 F.3d 357,
   369 (5th Cir. 2009). And we do so here as well.
                                         III.
          Trujillo asks us for more. He asks us to vacate his sentence and
   remand so that the district court can consider whether the misclassification
   of his conviction influenced its sentencing decision. We decline to do so.
          To warrant vacatur, Trujillo must “prove [that] the error affected the
   outcome in the district court.” Mondragon-Santiago, 564 F.3d at 369. He
   must show that “the record indicate[s] the district court’s sentence was
   influenced by an incorrect understanding of the statutory maximum
   sentence.” Id.
          There is no indication anywhere in the record that the sentence
   imposed here was influenced in any way by an incorrect understanding of the
   statutory maximum sentence. To the contrary, Trujillo concedes that the
   district court entered a sentence within the Guidelines range, and below the
   statutory maximum of § 1326(b)(1). Moreover, the district court did not even
   cite § 1326(b)(2) in its sentencing decision. Rather, the court focused instead
   on Trujillo’s repeated violations to justify his seventy-two month sentence.
          We have no difficulty, then, concluding that the district court’s error
   concerning § 1326(b)(2) did not affect his sentence in any way.
          Trujillo nevertheless suggests that we remand so that he can at least
   ask the district court whether it might have imposed a different sentence. But




                                          5
Case: 20-10679      Document: 00515931466             Page: 6   Date Filed: 07/09/2021




                                       No. 20-10679


   it is Trujillo’s burden on appeal to demonstrate a reasonable probability of a
   different result on remand. See, e.g., United States v. Lavalais, 960 F.3d 180,
   186 (5th Cir. 2020) (defendant “has the burden to demonstrate that all four
   prongs of plain error review are met”). He cannot do so here. So remand is
   not warranted. We will not order remand simply because Trujillo hopes to
   create a better appellate record.
                                          ***
          We reform the judgment to reflect conviction and sentencing under 8
   U.S.C. § 1326(b)(1) and affirm the sentence as reformed.




                                            6